Title: From John Adams to James Warren, 22 April 1776
From: Adams, John
To: Warren, James


     
      
       April 22. 1776
      
     
     The Management of so complicated and mighty a Machine, as the United Colonies, requires the Meekness of Moses, the Patience of Job and the Wisdom of Solomon, added to the Valour of Daniel.
     They are advancing by slow but sure steps, to that mighty Revolution, which You and I have expected for Some Time. Forced Attempts to accellerate their Motions, would have been attended with Discontent and perhaps Convulsions.
     The News from South Carolina, has aroused and animated all the Continent. It has Spread a visible Joy, and if North Carolina and Virginia should follow the Example, it will Spread through all the rest of the Colonies like Electric Fire.
     
     The Royal Proclamation, and the late Act of Parliament, have convinced the doubting and confirmed the timorous and wavering. The two Proprietary Colonies only, are still cool. But I hope a few Weeks will alter their Temper.
     I think it is now the precise Point of Time for our Council and House of Representatives, either to proceed to make such Alterations in our Constitution as they may judge proper, or to Send a Petition to Philadelphia for the Consent of Congress to do it. It will be considered as fresh evidence of our Spirit and Vigour, and will give Life and Activity and Energy to all the other Colonies. Four Months ago, or indeed at any Time Since you assumed a Government, it might have been disagreable and perhaps dangerous. But it is quite otherwise now.
     Another Thing, if you are so unanimous, in the Measure of Independency and wish for a Declaration of it, now is the proper Time for you to instruct your Delegates to that Effect. It would have been productive of Jealousies perhaps and Animosities, a few Months ago, but would have a contrary Tendency now. The Colonies are all at this Moment turning their Eyes, that Way. Vast Majorities in all the Colonies now see the Propriety and Necessity of taking the decisive Steps, and those who are averse to it are afraid to Say much against it. And therefore Such an Instruction at this Time would comfort and cheer the Spirits of your Friends, and would discourage and dishearten your Enemies.
     Coll. Whipples Letters from New Hampshire, are nearly in the Same Strain with yours to me, vizt. that all are now united in the great Question. His Letters inform him that even of the Protesters there is now but one left, who is not zealous for Independency.
     I lament the Loss of Governor Ward, exceedingly because he had many Correspondents in Rhode Island, whose Letters were of service to Us, an Advantage which is now entirely lost.
     After all, my Friend, I do not att all Wonder, that so much Reluctance has been Shewn to the Measure of Independency. All great Changes, are irksome to the human Mind, especially those which are attended with great Dangers, and uncertain Effects. No Man living can foresee the Consequences of such a Measure. And therefore I think it ought not to have been undertaken, untill the Design of Providence, by a series of great Events had so plainly marked out the Necessity of it that he that runs might read.
     We may feel Sanguine Confidence of our Strength: yet in a few years it may be put to the Tryal.
     
     We may please ourselves with the prospect of free and popular Governments. But there is great Danger, that those Governments will not make us happy. God grant they may. But I fear, that in every assembly, Members will obtain an Influence, by Noise not sense. By Meanness, not Greatness. By Ignorance not Learning. By contracted Hearts not large souls. I fear too, that it will be impossible to convince and perswade People to establish wise Regulations.
     There is one Thing, my dear sir, that must be attempted and most Sacredly observed or We are all undone. There must be a Decency, and Respect, and Veneration introduced for Persons in Authority, of every Rank, or We are undone. In a popular Government, this is the only Way of Supporting order—and in our Circumstances, as our People have been so long without any Government att all, it is more necessary than, in any other. The United Provinces, were So sensible of this that they carried it to a burlesque Extream.
     I hope your Election in May will be the most solemn, and joyfull that ever took Place in the Province. I hope every Body will attend. Clergy and Laity should go to Boston. Every Body should be gratefully pious and happy. It should be conducted with a solemnity that may make an Impression on the whole People.
    